Per Curiam,
This appeal raises the question of the proper construction of the will of Michael Callahan, deceased.
The various clauses thereof, relating to the disposition of his estate, were held by the auditor who distributed the estate to be repugnant.
After the distribution of so much of the estate as was necessary for the payment of debts, the balance was awarded to the administrator of Michael Callahan “to be used for the keeping and maintaining of Grace D. Callahan, widow of Michael Callahan, and for the paying thereout of her doctor bills and funeral expenses; and, after her death, the unexpended balance remaining, to be divided, share and share alike, to the children of Michael Callahan, deceased, and their heirs, in accordance with the will of Michael Callahan.”
This interpretation of the will rendered nugatory and void certain specific devises and bequests made to his children in the previous part of the will. Upon exceptions, the court below, considering the will as a whole, decided that all the provisions of the will could be carried out, without declaring any of them void, and that this was'the clear intention of the testator.
With the conclusion reached by the court below and the reasoning upon which it is based, we are satisfied, and can add little or nothing, which would be in any sense useful, thereto.
In Jones’s Appeal, 3 Grant, 169, it is said (171):
“‘The best rule in the construction of wills,’ said Yeates, J., in Findlay v. Riddle, 3 Binn. 139, ‘is to find out first the general intent, and then, as far as language and grammar will *582admit, to interpret particular expressions accordingly; and, in order to give effect to the general intent, the court will overlook a particular intent inconsistent therewith.’
“ The reason of the old rule was that, as between inconsistent clauses, the last was evidence of the latest intention of the testator, but it seems more reasonable to presume that a man having expressed a clear purpose, does not intend in the same instrument to change it by what he says in reference to other subjects; and besides, according to allthemaxims of interpretations which obtain nowadays, we are, in looking for the general intention, to take the whole will together, to construe it, as the phrase is, by its four corners. Where no general intent is deducible to control particular and substitutionary clauses, the old rule is applicable to cases of invincible repugnancy, but it should be an extreme case in which a devise or bequest, distinctly expressed, is suffered to be repealed by subsequent words, employed not for that purpose, but to define and limit other gifts.”
There is no difficulty whatever in construing this will, if we take the directions to the administrator as to the sale of his personal and real estate, subject to the devises and bequests theretofore made. It would be as if he had said, “subject to the foregoing devicesand bequests, I direct my administrator,” etc. Assuming that the testator was of testamentary capacity, which is not denied in any way, this is the reasonable interpretation of his will and is entirety consistent throughout.
It is objected that the conclusion of the court below is based upon the personal knowledge which the judge had of the character of Michael Callahan, the testator. It is true that the judge indulges in reminiscences of his knowledge of the testator, but it is not apparent that his conclusion is based upon this knowledge. lie reaches the conclusion upon legal grounds, based upon a general concept of the entire will. This is the well-recognized rule of construction and, when applied to the will under consideration, leaves it perfectly intelligible and consistent in all its parts.
Believing that the conclusion reached by the court below is entirely consistent with the testator’s intentions, as expressed in his will, the decree is affirmed and the appeal dismissed at the costs of the appellant.